Citation Nr: 1011023	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a 
spider bite of the right leg, claimed as a right knee 
disability.  

2.  Service connection for residuals of a spider bite of the 
right leg, claimed as a right knee disability.

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1966 to June 1969, with additional service in the Army 
National Guard from March 1982 to November 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In unappealed rating decisions in September 2003 and December 
2003, the RO denied the claim of service connection for 
residuals of a spider bite of the right leg.  By operation of 
law, the unappealed rating decisions became final 
(hereinafter also referred to as finality).  38 U.S.C.A. 
§ 7105.  On the current application to reopen, the RO 
reopened the claim in a March 2007 statement of the case and 
adjudicated it on the merits.  Where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim of service connection for the same 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled the issue to reflect that finality had 
attached to the previous rating decision, denying service 
connection for the claim.

The Board recognizes the Veteran's representative to be the 
Disabled American Veterans, which the Veteran designated in 
April 2006.  

Although the Veteran expressed his desire to change his 
choice of representative to the Texas Veterans Commission, in 
May 2009, with the filing of a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative.  

As the request for the change in representation was not 
timely, that is, it was not received within 90 days of a 
letter to the Veteran notifying him that his appeal was 
certified to the Board, and as the request was not 
accompanied by any explanation in writing showing good cause 
as to why the Veteran was unable to send his request in a 
timely manner, in accordance with 38 C.F.R. § 20.1304, the 
Board does not accept the change in representation. 

After the claims file was forwarded to the Board, Disabled 
American Veterans reviewed the file and in February 2010 
presented written argument on behalf of the Veteran.  


FINDINGS OF FACT

1.  In rating decisions in September 2003 and December 2003, 
the RO denied the claim of service connection residuals of a 
spider bite of the right leg; after the Veteran was notified 
of the adverse determination and of his procedural and 
appellate rights in September 2003 and December 2003, he did 
not appeal the rating decisions and the rating decisions 
became final by operation law based on the evidence of record 
at the time. 

2.  The additional evidence presented since the rating 
decisions in September 2003 and December 2003 by the RO, 
denying service connection for residuals of a spider bite of 
the right leg, is not cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim of service connection.  

3.  A right knee disability, resulting for a spider bite of 
the right leg, was not affirmatively shown to have had onset 
during service; a right knee disability, resulting from 
residuals of a spider bite of the right leg, was not 
manifested to a compensable degree within one year from the 
date of separation from service; and a right knee disability 
of degenerative joint disease, first diagnosed after service 
beyond the one-year presumptive period for degenerative joint 
disease as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for residuals of a spider 
bite of the right leg, claimed as a right knee disability.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).  

2.  Residuals of a spider bite of the right leg, claimed as a 
right knee disability, were not incurred in or aggravated by 
active service, and degenerative joint disease of the right 
knee may not be presumed to have been incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the application to reopen the claim of service connection 
for residuals of a spider bite to the right leg, claimed as a 
right knee disability, is favorable to the Veteran, no 
further action is required to comply with the VCAA insofar as 
there is new and material evidence to reopen the claim.  
However, VCAA compliance regarding the underlying claim of 
service connection for the claimed disability will be 
discussed.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided pre-adjudication VCAA notice by letters, 
dated in August 2006 and October 2006.  The Veteran was 
notified of the type of evidence necessary to substantiate 
the claim of service connection, namely, evidence of a 
current disability; evidence of an injury or disease in 
service or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The Veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the elements of a service connection 
claim, including the effective date of a claim and the degree 
of disability assignable. 



As for the content and the timing of the VCAA notice, the 
documents complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  And no further VCAA notice is 
required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service treatment 
records, VA medical records, and reports from K.J.D., M.D., 
identified by the Veteran.  It is noted that of record is a 
decision of the Social Security Administration, dated in 
October 2002, without accompanying records upon which the 
decision was based.  However, the decision specifically noted 
that it was based on a single VA Medical Center report 
received in October 2002, and all VA medical records have 
been associated with the file.  The Veteran has not 
identified any other pertinent records for the RO to obtain 
on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded a VA examination in June 2007, 
specifically to evaluate the nature and etiology of his 
claimed disability.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that no further assistance to the Veteran 
in developing the facts pertinent to the claims is required 
to comply with the duty to assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen Claim

Procedural History and Evidence Previously Considered

In a rating decisions in September 2003 and December 2003, 
the RO denied service connection for residuals of a spider 
bite on the right leg on the basis that there was no evidence 
to show that the Veteran's current treatment for right leg 
and knee pain was related to any condition documented in the 
service.  

In letters, dated in September 2003 and December 2003, the RO 
notified the Veteran of the adverse determination and of his 
procedural and appellate rights.  The notice included the 
Veteran's right to appeal the adverse determination by 
notifying the RO of his intention within one year from the 
date of the letter.  As the Veteran did not indicate his 
disagreement within the time allotted, the rating decisions 
by the RO in September 2003 and December 2003 became final by 
operation of law, except the claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the last final rating 
decision in December 2003 consisted of the service treatment 
records, VA records dated from October to December 2002, and 
statements of the Veteran.  The Veteran claimed in statements 
that during summer drills as part of the National Guard, he 
was bitten by a spider on his right leg (he also suggested 
that the bite was from a snake).  He alleged that the bite 
led to stiffness in his leg and arthritis.  Service treatment 
records showed that on June 16, 1998, he was seen for a 
spider bite.  The sick slip indicated that he was to return 
if infection occurred or if the area of the bite worsened.  
There is no record to show that he was seen on a follow-up 
visit.  On a military (over 40) physical examination in 
February 1999, the Veteran indicated on a report of medical 
history that he had had a "trick" or locked knee, and the 
examiner noted in the remarks section of the report that the 
right leg was longer than the left leg.  On physical 
examination, the lower extremities were clinically evaluated 
as normal.  

VA records showed that the Veteran was seen for evaluation of 
his right leg, which he claimed had given him problems, 
particularly knee problems, ever since he was bitten by a 
spider or snake in 1999 at Fort Hood.  It was observed that 
there was no swelling and that there were mild degenerative 
joint disease changes.  The assessment was degenerative joint 
disease of the right knee.  

Current Claim to Reopen

As the unappealed rating decisions in September 2003 and 
December 2003 by the RO became final based on the evidence 
then of record, new and material evidence is required to 
reopen the claim.  38 U.S.C.A. § 5108.

In June 2006, the Veteran submitted a statement indicating an 
intent to reopen his claim of service connection for 
residuals of a spider bite (subsequent statements also 
include a snake bite) on the right knee while at summer camp 
at Fort Hood for Army National Guard service in 1997.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the last 
final rating decision in December 2003 includes VA and 
private records, a VA examination report, and statements and 
testimony of the Veteran.  



Analysis

The additional evidence consists, in part, of records from 
K.J.D., M.D., who in January 2006, January 2007, March 2007, 
and August 2007, indicated in statements and treatment 
reports that the Veteran had severe pain and crepitance in 
the right knee and that such symptoms were not in evidence 
before a spider bite in the military.  The private physician 
also assessed the right knee problem as arthritis and 
recommended surgery.  Besides the spider bite, the physician 
had no other explanation for the unilateral knee problem, 
which became painful and had progressively worsened since the 
bite.  This evidence is new and material because it was not 
previously before the RO and because it relates to the 
unestablished fact necessary to substantiate the claim, 
namely that the Veteran has a current right knee disability, 
which may be related to an incident during service where the 
Veteran was seen for a spider bite.  As this evidence is new 
and material, the claim of service connection for residuals 
of a spider bite of the right leg, claimed as a right knee 
disability, is reopened.  The Board will address the 
underlying claim of service connection on the merits below.  

II.  Service Connection for Residuals of a Spider Bite on the 
Right Leg, 
Claimed as a Right Knee Disability on the Merits

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.



Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  

Certain legal presumptions do not apply to periods of ACDUTRA 
or INACDUTRA, such as the presumption of soundness, the 
presumption of aggravation of a pre-existing condition, and 
presumptive service incurrence for certain chronic diseases.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Facts

The Veteran claims that he currently has a right knee 
condition that he attributes to a spider bite (a few 
statements also note a snake bite) received during a summer 
camp at Fort Hood for the National Guard.  He says the bite 
occurred in 1998 (some statements reflect 1997 and 1999).  In 
statements and testimony, he asserts that the ongoing right 
knee problems all stem from or were complicated by the bite 
on his right leg while performing duties in the service.  He 
asserts that ever since the bite, the pain and stiffness in 
his knee has become progressively worse.  He indicates that 
he initially sought VA treatment in 2002.  

The Veteran served on active duty from July 1966 to June 1969 
with additional service in the Army National Guard from March 
1982 to November 1999.  

The service treatment records do not show any complaint, 
clinical finding, or diagnosis of right leg or knee 
disability during service in the 1960s.  

Records from the National Guard show that on a sick slip, 
dated June 16, 1998, the Veteran was seen for a spider bite.  
The record indicates that he was to return if infection 
occurred or if the area of the bite worsened.  Subsequent 
service records do not show that the Veteran was seen on a 
follow-up visit.  On a military (over 40) physical 
examination in February 1999, the Veteran indicated on a 
report of medical history that he had had a "trick" or 
locked knee, as well as a history of broken bones, and the 
examiner commented that the right leg was longer than the 
left leg (apparently in reference to the fracture).  There 
was no specific complaint in regard to a current right knee 
disability and no specific comment regarding a bite on the 
right leg.  On physical examination, the lower extremities 
were clinically evaluated as normal.  
 
After service, VA records show that in June 2002 the Veteran 
was seen for the first time in two years.  (VA records dated 
from July 2000 are on file, and they do not show any 
complaint in reference to the right knee or leg.)  He 
complained of increasing right knee pain and swelling and 
limited motion of the knee for the last few months.  He 
stated that he had had a "snake or spider bite" while at 
Fort Hood in the Guard in 1999, which caused his knee to 
swell up, and he related the current pain in the knee to this 
incident.  On examination, the right knee was slightly 
swollen and there was pain and flexion was restricted.  X-
rays of the right knee showed degenerative changes.  The 
diagnosis was degenerative joint disease of the right knee.  

In October 2002, the Veteran was seen at the VA for 
evaluation of his right leg.  At that time, he claimed his 
leg, and particularly his knee, had given him problems ever 
since he was bitten by a spider or snake in 1999 at Fort 
Hood.  There were clinical observations of mild degenerative 
joint disease changes but no swelling.  The assessment was 
degenerative joint disease of the right knee.  

The diagnosis of right knee degenerative joint disease was 
repeated on subsequent VA records in December 2002, June 
2003, January 2004, and August 2006.  In August 2006, a 
physician explained that there was no way that there was any 
connection as to whether the spider bite was related to the 
right knee arthritis.  The physician noted that the military 
records did not show that the right knee was swollen at the 
time of the bite in 1998, and that degenerative joint disease 
is not related to any spider bite.  

Private records from K.J.D., M.D., indicate in a January 2006 
statement that the Veteran had severe pain and crepitance in 
the right knee, and that the left knee was normal in terms of 
range of motion and pain.  The physician stated that the 
Veteran had no problems with the right knee prior to a spider 
bite in the military, and that he had had increased pain 
since that time.  In treatment records dated in January 2007, 
the physician noted that the Veteran complained of problems 
with the right knee, which he needed to have replaced.  The 
Veteran's complaints included a report of a brown recluse 
spider bite in 1998.  The physician noted the presence of 
right knee arthritis and stated that the knee was pain free 
until after the spider bite.  In a March 2007 statement, the 
physician indicated that the Veteran had had no documentation 
or history of problems with his knees prior to the spider 
bite of his right knee in the military.  After the bite, the 
right knee became painful and had become progressively worse.  
The Veteran attributed the pain to the spider bite, and the 
physician remarked that he had no other explanation for the 
unilateral knee problem, which began after the bite.  In an 
August 2007 statement, the physician reiterated his March 
2007 remarks, noting that he had reviewed the military 
records which showed that on June 16, 1998, the Veteran was 
seen once for a spider bite to the knee and that there was no 
other mention of the bite or of knee pain or arthritis in the 
records.  

At the time of a June 2007 VA examination, the examiner noted 
the Veteran's complaints of a bite by a spider (or maybe by a 
snake) in 1998, after which the knee did not swell.  

The Veteran gave a history of right knee popping prior to and 
after the bite, for which he never sought a consultation, and 
a history of his left knee beginning to pop about six weeks 
earlier, but there were no other problems.  The Veteran 
complained of constant right knee pain.  A comprehensive 
examination was performed on both knees.  X-rays of both 
knees revealed findings of degenerative joint disease.  The 
diagnosis was degenerative joint disease of the right knee.  
The examiner commented that spider bites were not among the 
etiologies for degenerative disease of the joints, and that 
the Veteran had degenerative joint disease of both knees but 
that the right knee happened to become symptomatic earlier 
than the left knee (the right popped since the 1990s and the 
left recently began to pop).  He concluded that the right 
knee degenerative joint disease was not caused or aggravated 
by the spider bite, with the observation that the right knee 
never became swollen immediately following the bite and that 
the X-rays showed classic wear and tear degenerative joint 
disease.  

Analysis

After review of the records, the Board finds that the 
Veteran's claim of a current right knee disability from a 
spider bite during service is not substantiated by the 
record.  

Based on the service treatment records, there are no 
objective findings or diagnosis of a chronic right knee or 
leg condition.  A spider bite was noted on a military sick 
slip in June 1998, but there was no diagnosis of a right knee 
disability provided at that time or at any time thereafter 
during the Veteran's period of National Guard service.  As 
the fact of chronicity of a right knee condition in service, 
as claimed by the Veteran, is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  



There is no medical evidence referable to the right knee 
until nearly three years after the documented spider bite in 
service.  That is, the military physical examination in 
February 1999 did not disclose any current right knee 
complaint or disability, and the outpatient records from VA 
beginning in July 2000 do not reveal that the Veteran was 
seen for complaints related to the right knee or leg, 
although he was seen for complaints of other ailments.  It is 
not until June 2002 that he complained of right knee pain, 
which he related to the bite in service.  

The period without documented right knee or leg complaints or 
findings from service until several years later interrupts 
continuity and weighs against the claim.  Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The absence of 
documentation showing that the Veteran returned to the 
military clinic due to worsening in the area of the bite, as 
he was specifically advised to do in June 1998, and the 
absence of any objective clinical findings or current 
complaints relative to the right knee or leg at the time of a 
comprehensive military physical examination in February 1999, 
also weigh against the claim.  

In other words, this absence of evidence for years 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in active service 
(or injury in INACDUTRA service) that resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 
2914797 (C.A. Fed. Oct. 5, 2007) (The majority in Forshey 
interpreted negative evidence to mean that "which tends to 
disprove the existence of an alleged fact. The absence of 
evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact). 



Accordingly, the Board can not conclude that a chronic 
disability relating to a right knee or leg disability was 
actually demonstrated during service or that there is 
probative evidence of continuity after service, especially in 
light of the absence of complaints or findings in the ensuing 
years.

The Board recognizes that the Veteran has competently 
reported in statement and testimony a continuity of right 
knee symptomatology since the in-service documentation of a 
spider bite in June 1998.  However, as noted above, service 
treatment records are devoid of any findings or treatment for 
a right knee disability.  Furthermore, the earliest diagnosis 
of a right knee disability is a few years after the spider 
bite incident.  It is also notable that while the Veteran 
sought VA treatment for ailments beginning in 2000, there was 
no complaint of a right knee problem in any of those records 
that was nearly two years before he was seen at the VA for 
right knee complaints.  

Thus, after careful consideration, the Board finds this 
evidence, which does not indicate a continuity of 
symptomatology since the in-service bite and shows that the 
Veteran's claimed disorder was initially diagnosed years 
after the in-service bite, more persuasive than the Veteran's 
lay assertions to include those statements recorded on VA and 
private records to the effect that he has had right knee pain 
since the spider bite that grew progressively worse.  
Consequently, the Veteran's service treatment records, VA 
treatment records dated from 2000, and treatment records 
showing the earliest diagnosis of a chronic right knee 
disability years after the in-service spider bite, are 
afforded greater probative value.

In balancing the lay evidence of the Veteran's statements 
against the absence of medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity is more credible than the Veteran's statements of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of Veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  

The Board is not holding that corroboration by medical 
evidence is required, but the Board can weigh the absence of 
medical evidence against the lay evidence of record.  
Buchanan v. Nicholson, 451 F3d 1331 (2006).  For this reason, 
the preponderance of the evidence is against the claim of 
service connection for residuals of a spider bite of the 
right leg, claimed as a right knee disability, based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

As the record now stands, there is no satisfactory proof that 
the Veteran currently has residuals of a spider bite, claimed 
as a right knee disability, that are related to disease, 
injury, or event of active service origin.  And the initial 
diagnosis of degenerative joint disease of the right knee in 
2002 is well beyond the one-year presumptive period, the year 
following the date of separation from military service in 
June 1969, for such a condition as a chronic disease under 38 
U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309.  

As earlier noted, presumptive periods do not apply to ACDUTRA 
or INACDUTRA, so degenerative joint disease of the right knee 
may not be presumed to have been incurred from the spider 
bite documented on the military sick slip in June 1998, when 
the Veteran indicated he was at "summer camp" at Fort Hood 
for the National Guard.   

As to whether there is competent medical evidence relating 
the Veteran's current right knee condition to his spider 
bite, as he claimed, during service under 38 C.F.R. § 
3.304(d), the record contains opinions from both VA and 
private physicians.  

In favor of the claim are statements from the Veteran's 
private physician, Dr. D., who indicated that there was no 
explanation, other than the documented spider bite in June 
1998 in service, for the unilateral (right) knee problems 
that began after the bite.  Against the claim are statements 
from VA physicians.  A VA physician in August 2006 discounted 
a relationship between a spider bite and the Veteran's 
current right knee arthritis, and the VA examiner in June 
2007 opined that the Veteran's right knee degenerative joint 
disease was not caused or aggravated by the documented spider 
bite in service.  

The Board recognizes that greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed and whether or not, and the extent to 
which, they reviewed the record.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The probative value of a medical opinion 
is generally based on the scope of the examination or review, 
as well as the relative merits of the analytical findings, 
and the probative weight of a medical opinion may be reduced 
if the physician fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the favorable opinion from the private 
physician appears to be based on a review of the military 
records - or at least the June 1998 sick slip - and on the 
Veteran's own reported history of his knee problems.  There 
was no accounting by the physician for the fact that the 
Veteran did not have any documented right knee complaints at 
the time of the February 1999 military physical examination 
or at the time the Veteran sought treatment for other 
ailments at the VA beginning in 2000.  So, it is not clear 
exactly what records the private physician relied upon in 
arriving at his conclusion.  Further, the conclusion is quite 
bare and unaccompanied by any detail.  For example, the 
physician indicated that the Veteran's problem was 
unilateral, or on the right knee only, but there is no 
documentation that X-rays were ever taken on either knee to 
confirm whether the problem was indeed only a unilateral 
condition.  It is also noted that the military sick slip only 
indicated that there was a spider bite without furnishing any 
extra details as to the location of the bite, but the private 
physician stated that his review of the military records 
showed that there was a bite to the knee.  Thus, in forming 
his opinion, he appears to be relying heavily upon the 
Veteran's own description of the location of the bite as well 
as the subsequent history of knee symptomatology, despite 
there being a remarkable lack of objective evidence of knee 
symptoms in the years following the spider bite.  For 
example, he did not reconcile the Veteran's claimed ongoing 
knee pain since the bite with the Veteran's silence in 
reporting current right knee complaints when he had the 
opportunity to do so during the physical examination in 
February 1999 and the VA outpatient visits in 2000.  



On the other hand, both VA physicians likewise based their 
opinions on the Veteran's reported history of knee problems, 
but the VA examiner in June 2007 also conducted a 
comprehensive examination and provided a rationale that 
incorporated commentary on the findings of both knees as 
revealed by X-rays, which notably showed that the 
degenerative joint disease was of the "classic" variety, or 
wear and tear degenerative joint disease.  The VA examiner 
also definitively concluded that the Veteran's current 
diagnosis of degenerative joint disease was not an etiology 
of a spider bite, whereas the private physician appeared to 
base his decision on the Veteran's reported history of 
ongoing knee problems since the in-service bite, which was 
not documented in the record.  

In light of the foregoing reasons, the Board finds that the 
VA opinions, and particularly the VA examiner's opinion, 
warrant a greater degree of probative weight than the rather 
equivocal private physician's opinion.  Accordingly, the 
weight of the medical evidence is against an association or 
link between the current right knee disability and the single 
documentation of a spider bite during a period of service.  

To the extent that the Veteran attributes his right knee 
disability to the spider bite during a period of service, 
where as here the determination involves a question of 
medical causation, a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007).

Although the Veteran in this case is competent to describe 
symptoms pertaining to his claimed disability, such as knee 
pain and swelling, as a layperson he is not shown to be 
qualified to offer an opinion on the question of medical 
causation, particularly for degenerative joint disease, which 
is not capable of lay observation.  



Under certain circumstances, a layperson is competent to 
identify a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, 
that sometimes a layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer).  
Degenerative joint disease is not a simple medical condition, 
such as a broken leg, because the condition cannot perceived 
through the senses and the identification or diagnosis of the 
condition, requires a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion.  For these reasons, the Board rejects 
the Veteran's statements as competent evidence to 
substantiate the claim that his right knee disability is the 
result of a spider bite during a period of National Guard 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, and as the weight of the evidence is against the 
claim of service connection for residuals of a spider bite of 
the right leg, claimed as a right knee disability, as 
articulated above, the Board finds that service connection is 
not warranted on a direct or presumptive basis.

As the Board concludes that the preponderance of the evidence 
is against the Veteran's claim of service connection, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

                                                              
(The Order follows on the next page.). 







ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a spider bite of the 
right leg, claimed as a right knee disability, is reopened, 
and to this extent only the appeal is granted.    

Service connection for residuals of a spider bite of the 
right leg, claimed as a right knee disability, on the merits, 
is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


